DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claims Status

2.	The response filed on 08/15/2022 has been entered and made of record.
3.	Claims 1, 4, 9, 12-14 and 16-18  have been amended.
4.	Claims 1-20 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 08/15/2022 regarding claims 1-20 have been fully considered but they are not persuasive. 
Regarding claims 1, 9 and 15, applicant argued that Zhou does not disclose “a second field indicating a scheduling mode, wherein the scheduling mode comprises: a first scheduling mode for uplink transmission of a single transport block (TB) repetition; or a second scheduling mode for uplink transmission of different transport blocks (TBs)”; and  “transmitting via the one or more resource assignments and based on the scheduling mode indicated by the second field: a TB and one or more repetitions of the TB; or a plurality of different TBs”. (Applicant, page 9-10, Remarks Made in an Amendment dated 08/15/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.

A clear interpretation of the limitation (according to dependent claim 8) is that which states the following alternatives:  the second field comprises at least one of: 
(1) a time domain resource assignment field; 
(2) a modulation and coding field; 
(3) a new data indicator field; or 
(4) a redundancy version field.
According to the  whole structure of claims  (according to “at least one of” and conjunction “or”), in a case that if the cited prior art has been disclosed the teaching of only one from the choice of (1)-(4), the claim limitation(s) is/are still met.
As a support of evidence, Zhou discloses:
“In an SPS(Semi-Persistent Scheduling) mechanism, the base station semi-statically configures and allocates radio resources to the UE in a time period longer than one subframe, thereby avoiding the requirement of DCI for scheduling of each subframe. In the SPS mechanism, the base station configures an SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI), a scheduling period, a subframe set, an indirect release and other parameters. The configured SPS process is initially in an inactive state, and the base station transmits an activation DCI for activating the SPS process and a release DCI for releasing the SPS process to control activation and release of the SPS process of the UE. After the SPS process is activated, the UE may use resources corresponding to the SPS process for uplink transmission or downlink reception” (paragraph [0202]). 
“After the UE decodes the DCI transmitted by the base station, the UE determines that the DCI is used for scheduling multiple transport blocks according to at least one of: a format of the DCI, a scrambling RNTI used by the DCI, and a search space in which the DCI is detected, a size of the DCI” (paragraph [0506]). 
“DCI format carries at least one of the following fields: an DCI format differentiation, the number of transport blocks scheduled in DCI, frequency domain resources, time domain resources, a scheduling delay, an MCS, an RV, the number of repetitions, an NDI, the number of DCI subframe repetitions, the number of HARQ processes, HARQ ID, HARQ-ACK time domain and/or frequency domain resources, power control information, SC-MCCH change notification” (paragraph [0514]). 
“UE decoding the DCI format X1, determining that the DCI is used for scheduling multiple transport blocks according to the DCI format and the RNTI used by the DCI, and determining that the DCI is used for scheduling the multiple transport blocks of uplink traffic” (paragraph [0615]). 
“UE determining that m PUSCH transmissions are scheduled in the DCI according to the number of transport blocks indicated by the number of subframes field in the DCI being m” (paragraph [0617]). 
“According to an embodiment of the present disclosure, in DCI detected by the UE for the first time, the number of scheduled transport blocks is 4, the indicated NDI is 1111 (in this example, it is assumed that 1 means an initial transmission of new data, and 0 means a retransmission), transmissions of the 4 transport blocks are all initial transmissions, and the HARQ ID of each transport block is indicated; the UE determines that all of HARQ #0˜#3 are initial transmissions; after transmitting the 4 PUSCHs, the UE starts to monitor the PDCCH” (paragraph [030]). 
“A particular example of the number of TBs actually scheduled, the HARQ process index, and the NDI of the HARQ process (or the NDI of the TB) being indicated by 3 bits in the DCI is given in Table 4. In this example, the number of TBs actually scheduled, the HARQ process index, the NDI of the HARQ process (or the NDI of the TB) are jointly coded and indicated by 3 bits. It may be considered that the number of TBs actually scheduled is indicated by 1 bit, and the HARQ process index and the NDI of the HARQ process (or the NDI of the TB) use jointly coded and are indicated by 2 bits, but the interpretation of the 2 bits is affected by the number of TBs actually scheduled” (paragraph [0712]). 
Accordingly, Zhou teaches the detail description of the combination of DCI fields indicating a first scheduling mode for uplink transmission of a single transport block (TB) repetition or a second scheduling mode for uplink transmission of different transport blocks (TBs). Table 2 of Zhou illustrates a DCI format carries at least one of the following fields: the number of transport blocks scheduled in DCI, frequency domain resources, time domain resources, an RV, the number of repetitions, an NDI, the number of DCI subframe repetitions, the number of HARQ processes, HARQ ID, HARQ-ACK time domain and/or frequency domain resources. Table 4 of Zhou illustrates a particular example of the number of TBs actually scheduled, the HARQ process index, and the NDI of the HARQ process (or the NDI of the TB) being indicated by 3 bits in the DCI. For example, if the DCI indicates the number of scheduled transport block is 4, the indicated NDI is 1111 (in this example, it is assumed that 1 means an initial transmission of new data, and 0 means a retransmission), and HARQ ID of each transport block (HARQ#0 for TB1, HARQ#1 for TB2, HARQ#2 for TB3, HARQ#4 for TB4), the UE determines that all of HARQ #0˜#3 are initial transmissions of 4 different transport blocks (TB1, TB2, TB3, TB4) and a second scheduling mode for uplink transmission of different transport blocks (TBs) needs to be performed. The UE transmits transport blocks (HARQ#0 /TB1, HARQ#1/TB2, HARQ#2/ TB3, HARQ#4/TB4) via the resource assignments based on the scheduling mode. On the other hand, if the DCI indicates the number of scheduled transport block is 1, the indicated NDI is 1, HARQ ID of transport block (HARQ #0 for TB1), and the number of repetition is 4, the UE determines that HARQ #0 (TB1) is initial transmission with the repetition number 4 and a first scheduling mode for uplink transmission of a single transport block (TB) repetition needs to be performed. The UE transmits a single transport block (TB1) via the resource assignments based on the scheduling mode.
Clearly, Zhou teaches the claimed limitations “a second field indicating a scheduling mode, wherein the scheduling mode comprises: a first scheduling mode for uplink transmission of a single transport block (TB) repetition; or a second scheduling mode for uplink transmission of different transport blocks (TBs)”; and  “transmitting via the one or more resource assignments and based on the scheduling mode indicated by the second field: a TB and one or more repetitions of the TB; or a plurality of different TBs”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2021/0219329 A1), hereinafter “Zhou” in view of Xiong et al. (US 2020/0037314 A1), hereinafter “Xiong”.
Regarding claim 1, Zhou discloses a method (Table 2, Table 4, DCI formats for scheduling multiple transport blocks) comprising: 
receiving, by a wireless device, downlink control information (DCI) (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], DCI transmitted by the base station to the UE) comprising:
a second field indicating a scheduling mode (Table 2, Table 4, DCI format of scheduling), wherein the scheduling mode comprises: 
a first scheduling mode for uplink transmission of a single transport block (TB) repetition; or a second scheduling mode for uplink transmission of different transport blocks (TBs) (Table 2, Table 4, paragraphs [0514], [0617], [0630], [0712], content of a part of fields carried in DCI format for scheduling multiple transport block; or DCI filed and number of actually scheduled transport blocks); 
transmitting via the one or more resource assignments and based on the scheduling mode indicated by the second field (Table 2, Table 4, paragraphs [0617], [0630],[0712], transmissions scheduled in the DCI according to the number of transport blocks indicated by the number of subframes field in the DCI): a TB and one or more repetitions of the TB; or a plurality of different TBs (Table 2, Table 4, paragraphs [0617], [0630],[0712], particular example of the number of TBs actually scheduled).
While Zhou implicitly refers to “downlink control information (DCI) comprising: at least one first field indicating one or more resource assignments for uplink transmission” (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI), a scheduling period, a subframe set, an indirect release and other parameters) [Note: Assuming Arguendo that Zhou does not explicitly disclose or strongly suggest: “downlink control information (DCI) comprising: at least one first field indicating one or more resource assignments for uplink transmission”], Xiong from the same or similar field of endeavor explicitly discloses downlink control information (DCI) (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], signaling using DCI) comprising: at least one first field indicating (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], allocation in the DL or UL using the SPS radio network temporary identifier SPS-RNTI (instead of the typical cell RNTI (C-RNTI))) one or more resource assignments for uplink transmission (Fig. 5, example resource assignments (0,0), (1, 1), (2, 2)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “downlink control information (DCI) comprising: at least one first field indicating one or more resource assignments for uplink transmission” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).

Regarding claim 2, Zhou in view of Xiong disclose the method according to claim 1.
Xiong further discloses receiving the DCI comprises descrambling the DCI using a radio network temporary identifier (RNTI), and wherein the determining the scheduling mode is further based on the RNTI (Fig. 5, paragraphs [0068], [0069], DCI for activation/deactivation/modification of a resource configuration for grant-free transmissions may be transmitted with its CRC scrambled with an SPS-C-RNTI (Semi-Persistent Scheduling-C-RNTI) or Grant-Free-C-RNTI (GF-C-RNTI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving the DCI comprises descrambling the DCI using a radio network temporary identifier (RNTI), and wherein the determining the scheduling mode is further based on the RNTI” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).
Regarding claim 3, Zhou discloses determining, based on the second field, that the one or more resource assignments are for uplink transmission of a single TB repetition, wherein the transmitting comprises transmitting the TB and the one or more repetitions of the TB in consecutive time durations (paragraphs [0254], [0681], M transport blocks are scheduled in the DCI and the numbers of repetitions of the transport blocks are identical and greater than 1, data of all the M transport blocks are cyclically scheduled in every M*N subframes, starting from a start subframe of data channel resources of the schedule M transport blocks, and there are Rep/N groups of M*N subframes in total, where Rep is the number of repetitions of the transport block; and data of the same transport block are transmitted in every N consecutive subframes, starting from a start subframe of every M*N subframes, which is performed sequentially from the first transport block to the last transport block).

Regarding claim 4, Zhou discloses determining, based on the second field, that the one or more resource assignments are for uplink transmission of the plurality of different TBs, wherein the transmitting comprises: transmitting a first TB, of the plurality of different TBs, during a first time duration; and  transmitting at least one second TB, of the plurality of different TBs, during at least one second time duration, wherein the first time duration and the at least one second time duration are consecutive time durations (Fig. 26, paragraphs [0630], [0680], an example of an interleaved transmission method when DCI schedules 4 transport blocks).

Regarding claim 5, Zhou in view of Xiong disclose the method according to claim 1.
Xiong further discloses scheduling mode is associated with a type of service comprising at least one of: an ultra reliable low-latency communications (URLLC) service corresponding to the first scheduling mode; or an enhanced mobile broadband (eMBB) service corresponding to the second scheduling mode (paragraph [0024], grant-free uplink transmissions for URLLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “scheduling mode is associated with a type of service comprising at least one of: an ultra reliable low-latency communications (URLLC) service corresponding to the first scheduling mode; or an enhanced mobile broadband (eMBB) service corresponding to the second scheduling mode” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).

Regarding claim 6, Zhou discloses DCI comprises first DCI comprising the at least one first field and the second field, wherein the second field of the first DCI indicates the first scheduling mode, and wherein the method further comprises: receiving second DCI comprising the at least one first field and the second field, wherein the second field of the second DCI indicates the second scheduling mode, and wherein the second DCI and the first DCI comprise a same size and format (paragraphs [0617], [0630], [0712], number of TBs actually scheduled, the HARQ process index, the NDI of the HARQ process (or the NDI of the TB) are jointly coded and indicated by 3 bits).

Regarding claim 7, Zhou discloses at least one first field comprises at least one of: a frequency domain resource assignment indicating one or more resource blocks; a time domain resource assignment indicating a plurality of transmission time intervals (TTIs); a transmit power control command for uplink transmission; a modulation and coding scheme for uplink transmission; or a hybrid automatic repeat request (HARQ) process number (paragraphs [0514], [0615], [0617], [0202], DCI format carries at least one of the following fields: an DCI format differentiation, the number of transport blocks scheduled in DCI, frequency domain resources, time domain resources, a scheduling delay, an MCS, an RV, the number of repetitions, an NDI, the number of DCI subframe repetitions, the number of HARQ processes, HARQ ID, HARQ-ACK time domain and/or frequency domain resources, power control information, SC-MCCH change notification).

Regarding claim 8, Zhou discloses the second field comprises at least one of: a time domain resource assignment field; a modulation and coding field; a new data indicator field; or a redundancy version field (paragraph [0514], DCI format carries at least one of the following fields: an DCI format differentiation, the number of transport blocks scheduled in DCI, frequency domain resources, time domain resources, a scheduling delay, an MCS, an RV, the number of repetitions, an NDI, the number of DCI subframe repetitions, the number of HARQ processes, HARQ ID, HARQ-ACK time domain and/or frequency domain resources, power control information, SC-MCCH change notification).

Regarding claim 9, Zhou discloses a method (Table 2, Table 4, DCI formats for scheduling multiple transport blocks) comprising: 
receiving, by a wireless device, downlink control information (DCI) indicated by a radio network temporary identifier (RNTI) (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], activation DCI for activating the SPS process) comprising:
determining,  based on the RNTI (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI)), a scheduling mode (Table 2, Table 4, DCI format of scheduling) comprises: 
a first scheduling mode for uplink transmission of a single transport block (TB) repetition; or a second scheduling mode for uplink transmission of different transport blocks (TBs) (Table 2, Table 4, paragraphs [0514], [0617], [0630], [0712], content of a part of fields carried in DCI format for scheduling multiple transport block; or DCI filed and number of actually scheduled transport blocks); and 
transmitting via the one or more resource assignments and based on the determined scheduling mode (Table 2, Table 4, paragraphs [0617], [0630],[0712], transmissions scheduled in the DCI according to the number of transport blocks indicated by the number of subframes field in the DCI): a TB and one or more repetitions of the TB; or a plurality of different TBs (Table 2, Table 4, paragraphs [0617], [0630],[0712], particular example of the number of TBs actually scheduled).
While Zhou implicitly refers to “downlink control information (DCI) downlink control information (DCI) indicated by a radio network temporary identifier (RNTI), wherein the DCI indicates one or more resource assignments for uplink transmission” (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI), a scheduling period, a subframe set, an indirect release and other parameters) [Note: Assuming Arguendo that Zhou does not explicitly disclose or strongly suggest: “downlink control information (DCI) downlink control information (DCI) indicated by a radio network temporary identifier (RNTI), wherein the DCI indicates one or more resource assignments for uplink transmission”], Xiong from the same or similar field of endeavor explicitly discloses downlink control information (DCI) downlink control information (DCI) indicated by a radio network temporary identifier (RNTI) (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], allocation in the DL or UL using the SPS radio network temporary identifier SPS-RNTI (instead of the typical cell RNTI (C-RNTI))) ,wherein the DCI indicates one or more resource assignments for uplink transmission (Fig. 5, example resource assignments (0,0), (1, 1), (2, 2)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide downlink control information (DCI) downlink control information (DCI) indicated by a radio network temporary identifier (RNTI), wherein the DCI indicates one or more resource assignments for uplink transmission” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).

Regarding claim 10, Zhou discloses a second field indicating the first scheduling mode or the second scheduling mode (Table 2, Table 4, paragraphs [0514], [0617], [0630], [0712], content of a part of fields carried in DCI format for scheduling multiple transport block; or DCI filed and number of actually scheduled transport blocks); and wherein the determining the scheduling mode is further based on the second field (Table 2, Table 4, paragraphs [0202], [0514], [0506], [0615], [0617], number of TBs actually scheduled).
While Zhou implicitly refers to “downlink control information (DCI) comprises: at least one first field indicating one or more resource assignments for uplink transmission” (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI), a scheduling period, a subframe set, an indirect release and other parameters), Xiong from the same or similar field of endeavor explicitly discloses downlink control information (DCI) (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], signaling using DCI) comprises: at least one first field indicating (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], allocation in the DL or UL using the SPS radio network temporary identifier SPS-RNTI (instead of the typical cell RNTI (C-RNTI))) one or more resource assignments for uplink transmission (Fig. 5, example resource assignments (0,0), (1, 1), (2, 2)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “downlink control information (DCI) comprises: at least one first field indicating one or more resource assignments for uplink transmission” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 14, Zhou discloses the determining the scheduling mode comprises: determining, based on the RNTI comprising a first type of RNTI, the first scheduling mode as the determined scheduling mode; or determining, based on the RNTI comprising a second type of RNTI, the second scheduling mode as the determined scheduling mode, wherein the first type of RNTI comprises at least one of a cell RNTI (C-RNTI) or a configured scheduling RNTI (CS-RNTI), and wherein the second type of RNTI is different from the first type of RNTI and comprises at least one of a C-RNTI or a CS-RNTI (paragraph [0464], When the DCI is used for scheduling multiple SPS-based resources, one or more new fields are added to the DCI for indicating the above information, or one or more fields in the unused state or one or more reserved fields in the existing DCI are used for indicating the above information; the DCI is scrambled with the RNTI in the SPS configuration, or the DCI is scrambled with other RNTIs in the existing mechanism, or the DCI is scrambled with the newly introduced RNTI).

Regarding claim 15, Zhou discloses a method (Table 2, Table 4, DCI formats for scheduling multiple transport blocks) comprising: 
receiving, by a wireless device, downlink control information (DCI) (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], activation DCI for activating the SPS process) comprising:
determining,  based on the DCI (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI)), that the uplink transmission is for multiple transport blocks (TBs) in consecutive time durations (Table 2, Table 4, DCI format of scheduling; transmissions of the 4 transport blocks are all initial transmissions) comprises; 
determining,  based on the DCI, whether the multiple TBs comprise a single transport block (TB) repetition or different transport blocks (TBs) (Table 2, Table 4, paragraphs [0514], [0617], [0630], [0712], content of a part of fields carried in DCI format for scheduling multiple transport block; or DCI filed and number of actually scheduled transport blocks); and 
transmitting via the one or more resource assignments (Table 2, Table 4, paragraphs [0617], [0630],[0712], transmissions scheduled in the DCI according to the number of transport blocks indicated by the number of subframes field in the DCI): a TB and one or more repetitions of the TB; or a plurality of different TBs, based on a second scheduling mode (Table 2, Table 4, paragraphs [0617], [0630],[0712], particular example of the number of TBs actually scheduled).
While Zhou implicitly refers to “downlink control information (DCI) downlink control information (DCI) comprising an indication of one or more assignments for uplink transmission” (Table 2, Table 4, paragraphs [0202], [0506], [0615], [0617], SPS process for the UE via higher layer signaling, including a Radio Network Temporary Identifier (RNTI), a scheduling period, a subframe set, an indirect release and other parameters) [Note: Assuming Arguendo that Zhou does not explicitly disclose or strongly suggest: “downlink control information (DCI) downlink control information (DCI) comprising an indication of one or more assignments for uplink transmission”], Xiong from the same or similar field of endeavor explicitly discloses downlink control information (DCI) downlink control information (DCI) (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], allocation in the DL or UL using the SPS radio network temporary identifier SPS-RNTI (instead of the typical cell RNTI (C-RNTI))) comprising an indication of one or more assignments for uplink transmission, wherein the DCI indicates one or more resource assignments for uplink transmission (Fig. 5, example resource assignments (0,0), (1, 1), (2, 2)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “downlink control information (DCI) downlink control information (DCI) comprising an indication of one or more assignments for uplink transmission” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).

Regarding claim 16, Zhou in view of Xiong disclose the method according to claim 1.
Xiong further discloses determining whether the multiple TBs comprise the single TB repetition or the different TBs comprises at least one of: determining that the DCI is scrambled with a first type of radio network temporary identifier (RNTI) associated with the first scheduling mode or a second type of RNTI associated with the second scheduling mode; or determining that a field in the DCI comprises a first value associated with the first scheduling mode or a second value associated with the second scheduling mode (Fig. 5, paragraphs [0055], [0056], [0068], [0069], [0075], allocation in the DL or UL using the SPS radio network temporary identifier SPS-RNTI (instead of the typical cell RNTI (C-RNTI))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining whether the multiple TBs comprise a single TB repetition or different TBs comprises at least one of: determining that the DCI is scrambled with a first type of radio network temporary identifier (RNTI) associated with the first scheduling mode or a second type of RNTI associated with the second scheduling mode; or determining that a field in the DCI comprises a first value associated with the first scheduling mode or a second value associated with the second scheduling mode” as taught by Xiong, in the system of Zhou, so that it would provide using of grant-free and grant-based transmissions in a New Radio network in terms of user plane latency and required coverage levels (Xiong, paragraph [0002]).
Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 20, Zhou discloses determining that the uplink transmission is for multiple TBs in consecutive time durations comprises at least one of: determining that a field in the DCI comprises a predefined value; or determining that the DCI comprises a predefined format (paragraphs [0202], [0506], [0615], [0617], [0630], [0712], transport blocks scheduled in DCI).

Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414